 422311 NLRB No. 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2304 NLRB 338 (1991).3Respondents NKS Distributors, Inc., d/b/a Century Wine andSpirits, Delaware Beverage Co., Eugene M. Tigani et al. d/b/a Stand-
ard Distributing Co. and N.K.S. Distributors, Inc.4The judge found that Respondent Distributors and RespondentWest Coast did not engage in any unlawful conduct other than the
unlawful interrogation, and thus concluded that a remedial order was
not required. The Board's decision found an additional violation, and
reversed certain of the judge's findings of no unlawful conduct and
remanded those findings with instructions to reopen the record. In
light of the additional finding of unlawful conduct, the Board found
that a remedial order was warranted for the finding of unlawful in-
terrogation.5In their oppositions to the motion, the General Counsel and theUnion both contend that Respondent West Coast's motion is not
timely. In light of our ruling below, we shall not address the timeli-
ness issue and shall treat the motion as timely.NKS Distributors, Inc., d/b/a Century Wine andSpirits and West Coast Industrial Relations As-
sociation, Inc. and General Teamsters LocalUnion No. 326, a/w International Brotherhood
of Teamsters, AFL±CIO1Delaware Beverage Co. and West Coast IndustrialRelations Association, Inc. and General Team-sters Local Union No. 326, a/w International
Brotherhood of Teamsters, AFL±CIOEugene M. Tigani, Steven D. Tigani, J. Paul Tigani,J. Vincent Tigani, Jr., F. Gregory Tigani, J.
Paul Tigani (u/w of Joseph P. Tigani), and
Francis G. Tigani, a Partnership d/b/a Stand-
ard Distributing Co. and West Coast Industrial
Relations Association, Inc. and General Team-sters Local Union No. 326, a/w International
Brotherhood of Teamsters, AFL±CION.K.S. Distributors, Inc. and West Coast IndustrialRelations Association, Inc. and General Team-sters Local Union No. 326, a/w International
Brotherhood of Teamsters, AFL±CIO. Cases 4±CA±17616±1, 4±CA±17616±2, 4±CA±17616±3,
4±CA±17616±4, 4±CA±17888, and 4±CA±17889May 28, 1993ORDER DENYING MOTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn August 26, 1991, the National Labor RelationsBoard issued a Decision and Order in the above-enti-
tled proceeding2in which the Board remanded portionsof the proceeding and also found, inter alia, that Re-
spondent Distributors3and Respondent West Coast In-dustrial Relations Association, Inc. (West Coast) en-
gaged in certain unfair labor practices, including vio-
lating Section 8(a)(1) of the Act by interrogating an
employment applicant about his union membership.Thereafter, the Charging Party (the Union) and Re-spondent Distributors entered into a new collective-
bargaining agreement and an additional agreement set-
tling all allegations of unlawful conduct by the Re-
spondent Distributors in the instant case. In light of
these agreements, the General Counsel, Respondent
Distributors, and the Union filed a joint motion for ap-
proval of partial withdrawal and dismissal of the
charges before the judge on remand from the Board.
The judge granted the motion by order dated April 28,
1992. On June 15, 1992, the Union and Respondent
Distributors filed a joint motion to remand portions of
the charge in Cases 4±CA±17616±1, 4±CA±17616±2,4±CA±17616±3, and 4±CA±17616±4, and Case 4±CA±17889 to the Regional Director for approval of with-
drawal requests with respect to all portions of the
charges and amended consolidated complaint except
for the Board's finding that Respondent West Coast
violated Section 8(a)(1) of the Act by interrogating an
applicant for employment. The General Counsel did
not oppose the motion. By Order dated June 19, 1992,
the Board granted this motion, and the Regional Direc-
tor, by order dated July 29, 1992, approved the request
for withdrawal of the charges and dismissed the por-
tions of the complaint related thereto.On February 18, 1993, Respondent West Coast filedthe instant motion to reopen proceedings and to dis-
miss complaint, and/or to amend Order. In its motion,
Respondent West Coast contends that the one remain-
ing portion of this case, i.e., the allegation and finding
that Respondent West Coast unlawfully interrogated an
employment applicant, should be dismissed in light of
the settlement of all charges against Respondent Dis-
tributors.Respondent West Coast offers two arguments insupport of its contention that the complaint should be
dismissed. First, Respondent West Coast argues that
because it was the agent of Respondent Distributors,
the settlement agreement releasing Respondent Dis-
tributors operates to release Respondent West Coast as
well. Alternatively, Respondent West Coast argues
that, in light of the dismissal of all other portions of
the complaint, the Board's Order should be amended
to dismiss the complaint against Respondent West
Coast because the only portion remaining is an isolated
instance of interrogation that the judge found did not
warrant a remedial order.4We disagree with both ofthese arguments.5With respect to Respondent West Coast's first argu-ment, it is important to bear in mind that this is not
a case where the agent was found to have violated the
Act notwithstanding the fact that the same allegation of
unlawful conduct against the principal was dismissed
on the merits. Rather, as noted above, all Respondents,
both the principal (Respondent Distributors) and the
agent (Respondent West Coast), were found to haveviolated Section 8(a)(1) by unlawfully interrogating an
applicant for employment, and all were required to 423CENTURY WINE & SPIRITS6We also deny the Union's request that the Board impose sanc-tions upon Respondent West Coast for all costs, including legal fees,
incurred by the General Counsel and the Union because of Respond-
ent West Coast's motion. We find Respondent West Coast's conten-
tions to be debatable rather than frivolous. See Heck's Inc., 215NLRB 765 (1974).post a notice to remedy this violation. Thereafter, Re-spondent Distributors, by entering into a settlement
agreement with the Union, satisfied their remedial obli-
gations in a Board-approved manner. Respondent West
Coast, however, neither posted the notice nor acted in
some other Board-approved manner to satisfy its reme-
dial obligations.That Respondent West Coast is an agent of Re-spondent Distributors does not absolve it from fulfill-
ing its remedial obligations. It is well settled that the
Board will hold labor relations consultants responsible
for their commission of unfair labor practices while
acting as agents of the employer, and will require them
to post a notice as part of a remedy for such unlawful
conduct. See Chalk Metal Co., 197 NLRB 1133(1972); West Coast Casket Co., 192 NLRB 624(1971), enfd. in pertinent part 469 F.2d 871 (9th Cir.
1972). Thus, Respondent West Coast, like Respondent
Distributors, was found to have violated the National
Labor Relations Act and was ordered to remedy that
violation by posting a notice to employees. Because
the Board found that requiring Respondent West
CoastÐas the agent of the Respondent DistributorsÐ
to post a notice was necessary to effectuate the pur-
poses of the Act, the need for Respondent West Coast
to post the notice has not become moot merely by vir-
tue of the fact that Respondent Distributors subse-
quently satisfied their own remedial obligations.Respondent West Coast's alternative argument, thatthe Order should be amended to dismiss the complaint
because the withdrawal of all other charges and allega-
tions makes the interrogation an isolated occurrence,
must also be rejected. As noted above, the Board
adopted the judge's finding that the interrogation vio-
lated Section 8(a)(1), but did not adopt the judge's
finding that the interrogation was an isolated occur-rence, as the Board found an additional instance of un-lawful conduct, and remanded other portions of the
case to determine the lawfulness of certain other con-
duct. Thus, the Board concluded that the factual cir-
cumstances underlying the finding of an unlawful in-
terrogation warranted an order requiring a notice post-
ing. That other allegations, including one other finding
of unlawful conduct, have subsequently been remedied
does not change the factual circumstances that formed
the basis for concluding that a notice should be posted.Respondent West Coast further contends that the in-terrogation constituted de minimis conduct. This con-
tention is inapplicable to this stage of the proceeding.
An argument that conduct is de minimis is relevant
only in determining whether the conduct constitutes an
8(a)(1) violation. As noted above, the Board found, as
did the judge, that the interrogation violated the Act.
Thus, Respondent West Coast may not now relitigatebefore the Board the question of whether such conduct
violates Section 8(a)(1) of the Act.Accordingly, in the exercise of our broad discretionunder Section 10(c), we conclude that the settlement
agreement involving Respondent Distributors does not
obviate the need for Respondent West Coast to remedy
its violation. Therefore, we shall deny Respondent
West Coast's motion to dismiss the instant complaint.ITISORDERED
that Respondent West Coast's motionto reopen proceeding and to dismiss complaint, and/or
to amend Order is denied.6